Citation Nr: 0405862	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  03-11 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for numbness in the 
fingers.

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to service connection for impotence.

4.  Entitlement to service connection for enlargement of the 
breasts.

5.  Entitlement to service connection for hypertension.


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to August 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied service connection for several 
disabilities, including numbness in the fingers of the right 
and left hands, a skin rash, impotence, enlargement of the 
breasts, and hypertension.  The veteran appealed the RO's 
decision with respect to these issues, and in October 2003, 
he testified at a hearing at the RO.  

As set forth in more detail below, a remand of this matter is 
required.  This matter will be remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
veteran is advised that VA will notify him if further action 
is required on his part.  


REMAND

Under the Veterans Claims Assistance Ace of 2000 (VCAA), VA 
has a duty to assist claimants in obtaining evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  This duty includes obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2003).  In this case, the veteran has not yet 
been afforded a VA medical examination in connection with his 
claims.  Given the evidence of record, the Board finds that 
an examination is necessary.  

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment for his claimed disabilities 
since October 2003.  He should also be 
asked to submit or identify any other 
evidence which may be relevant to his 
claims.  When the requested information 
and any necessary authorization has been 
received, the RO should attempt to obtain 
copies of all pertinent records which 
have not already been obtained.

2.  Thereafter, the RO should schedule 
the veteran for a VA medical examination 
to determine the nature and etiology of 
his claimed disabilities.  The claims 
file should be made available to the 
examiner for review in connection with 
the examination.  The examiner should be 
asked to provide an opinion as to whether 
it is at least as likely as not that the 
veteran's current skin disability, 
impotence, gynecomastia, hypertension, 
and claimed numbness in the fingers is 
causally related to the veteran's active 
service or any incident therein, 
including claimed exposure to Agent 
Orange.  

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




